FILED
                             NOT FOR PUBLICATION                           AUG 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIA ROSARIO BAUTISTA                           No. 11-70267
MENDOZA,
                                                 Agency No. A072-128-923
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 20, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Petitioner Maria Rosario Bautista-Mendoza, a native and citizen of the

Philippines, petitions for review of a decision from the Board of Immigration

Appeals (“BIA”) denying her motion to reconsider its previous dismissal of her

appeal from the immigration judge’s (“IJ”) denial of asylum, withholding of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We

review the BIA’s denial of a motion to reconsider for an abuse of discretion.

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). The BIA’s determination

of purely legal questions is reviewed de novo. Id. We have jurisdiction under 8

U.S.C. § 1252(a), and we deny the petition for review.1

      We lack jurisdiction to consider the BIA’s dismissal of Bautista-Mendoza’s

appeal from the IJ’s decision because she did not petition for review of that

decision within the 90-day limit. See Stone v. INS, 514 U.S. 386, 405-06 (1995);

Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir. 1996).

      In addition, Bautista-Mendoza failed to challenge the BIA’s denial of her

motion to reconsider and therefore waived that claim. See Martinez-Serrano, 94

F.3d at 1259-60.

      Bautista-Mendoza’s remaining claims lack merit.

      PETITION DENIED.




      1
         Because the parties are familiar with the facts underlying this appeal, we
do not recount the facts here.

                                          2